          Case 1:19-cv-00866-RC Document 18 Filed 04/03/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
NATIONAL IMMIGRATION LAW             )
CENTER,                             )
                                    )
                  Plaintiff,        )   Civil Action No. 19-0866 (RC)
                                    )
U.S. DEPARTMENT OF HOMELAND )
SECURITY, et al.                    )
                                    )
                  Defendant.        )
____________________________________)

        NOTICE OF ICE’S INTENT TO COMPLY WITH RULE 45 SUBPOENA

       Defendants hereby notify the Court that Defendant ICE has determined that it will

respond to the attached subpoena, issued by the District Court in Tennessee by 12:00 pm on

April 4, 2019, as directed by the subpoena. The response will include the names of ICE agents

that ICE has now confirmed were present at the work site enforcement operation in question.

Dated: April 3, 2019         Respectfully Submitted,


                                    JESSIE K. LIU
                                    D.C. Bar # 472845
                                    United States Attorney


                                    DANIEL F. VAN HORN
                                    D.C. BAR # 924092
                                    Chief, Civil Division


                                    By: /s/ Diana V. Valdivia

                                    DIANA V. VALDIVIA
                                    Assistant United States Attorney
                                    555 4th Street, N.W.
                                    Washington, D.C. 20530
                                    Tel: (202) 252-2545
                                    diana.valdivia@usdoj.gov
